DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	In light of amendment, 	the claims filed November 4, 2021 appear to be supported by the parent application, US App. No. 15/137,300 (App ‘300). Therefore they are afforded a priority date of the filing of the parent application, App ‘300, April 25, 2016.
Claim Status
Filing Date
November 4, 2021
Amended
1
Cancelled
2-10
New
11
Under Examination
1, 11


Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 1 lines 4-5 “a predetermined primary crystallographic orientation of a superalloy seed crystal”. 
Response to Arguments
Sato in view of Darolia
Darolia in view of Sato and Payton
Applicant's arguments filed November 4, 2022 (“Remarks”) with respect to Sato and Darolia have been fully considered but they are not persuasive.
	The applicant argues Sato teaches a cast alloy and not an additive manufactured article (Remarks pg. 3 para. 6, pg. 4 paras. 1-2), Darolia does not teach an additive manufactured article (Remarks pg. 4 para. 3), and Payton does not teach an additive manufactured article (Remarks pg. 4 para. 7).
	The examiner respectfully disagrees. An “additive manufactured article” is a product-by-process limitation. “[E]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113(I). In the instant case, Sato in view of Darolia and Darolia in view of Sato teaches a gas turbine blade or nozzle (Sato [0001], [0009]) with a single crystal cast alloy (Sato [0008], [0014]) of a Ni-based superalloy (Sato [00015]) with a volume fraction of y’ phase after solution treatment of 5% or less (Sato [0017], [0037]) where y’ dissolves in a y matrix above the y’ solvus temperature (Darolia 6:3-30). The cast alloy has the same structure throughout such that a first layer and at least one additional layer on the first layer has the taught structure. The structure of Sato in view of Darolia and Darolia in view of Sato is substantially similar to the claimed additive manufactured article such that it renders the claimed additive manufactured article obvious. Therefore, absent evidence to the contrary, the cast alloy of Sato reads on the fully additively manufactured article.
Ozbaysal in view of Sato
Applicant’s arguments, see Remarks pg. 5 para. 3, filed November 4, 2021, with respect to the rejection of claim 1 under Ozbaysal in view of Sato have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	The applicant persuasively argues Ozbaysal does not disclose the presence of a predetermined primary crystallographic orientation of a superalloy seed crystal (Remarks pg. 5 para. 3).
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection for claim 1 is made in view of 1) Sato, Darolia, and Shah, 2) Darolia Sato, Payton, and Morris, 3) Ozbaysal, Sato, and Morris and 4) Rocksiroh and Sato. Further, new claim 11 is rejected over 1) Sato and Darolia, 2) Darolia, Sato, and Payton, 3) Ozbaysal and Sato, and 4) Rocksiroh, Sato, and Slavens. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP H07-070679 machine translation) in view of Darolia (US 5,470,371) and Shah (US 2016/0031006).
Regarding claim 1, Sato teaches a gas turbine blade or nozzle ([0001], [0009]) single crystal cast alloy (i.e. a predetermined primary crystallographic orientation) ([0008], [0014]) of a Ni-based superalloy ([0015]) with a volume fraction of y’ phase after solution treatment of 5% or less (i.e. a few percent of the gamma prime solid solution phase as particles) so that it does not become the starting point of creep rupture ([0017], [0037]). The cast alloy structure of Sato is thicker than about 15 to 50 microns and 30 to 100 microns. The cast alloy has the same structure throughout such that a first layer and at least one additional layer with a thickness from about 15 to 50 um on the first layer has the taught single crystal structure with less than 5 vol% y’ phase after solution treatment (Sato [0008], [0014], [0017], [0037]). 
Sato is silent to the presence of a gamma phase.
Darolia teaches superalloys exhibit a precipitation reaction which strengthens the matrix where y’ dissolves in a y matrix above the y’ solvus temperature to form a supersaturated matrix then the y’ reprecipitates when the temperature drops below the y’ solvus (Darolia 6:3-30).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the solution treated casting of Sato to be a supersaturated y phase because it contains 5 vol% or less y’ phase where the constituents that make up this phase precipitate out during aging (Sato [0017], [0037]) such that prior to aging they are in solution in the matrix, thus forming a supersaturated y phase (Darolia 6:3-30).
Sato is silent to the presence of a seed crystal. 
Shah teaches a gas turbine engine ([0002]) made of a nickel-based superalloy ([0003], [0037], [0058]) manufactured by casting using a seed crystal (i.e. a superalloy seed crystal and a predetermined primary crystallographic orientation acquired from the superalloy seed crystal) ([0009], [0054]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Sato to cast using a seed crystal because it propagates a crystalline orientation into the component resulting in a constant crystalline orientation (Shah [0004], [0009], [0055]).
The limitation of “an additive manufactured article” has been considered and determined to a product-by-process limitation. The structure of the turbine of Sato in view of Darolia (Sato turbine [0001], [0009], single crystal [0008], [0014], Ni-based superalloy [0015], less than 5% y’ [0017], [0037]; supersaturated y Darolia 6:3-30) is substantially similar to that claimed such that it reads on the instantly claimed additive manufactured article. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113(I). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP H07-070679 machine translation) in view of Darolia (US 5,470,371).
Regarding claim 11, Sato teaches gas turbine blade or nozzle ([0001], [0009]) single crystal cast alloy (i.e. a predetermined primary crystallographic orientation acquired from a superalloy seed crystal) ([0008], [0014]) of a Ni-based superalloy ([0015]) with a volume fraction of y’ phase after solution treatment of 5% or less (i.e. a few percent of the gamma prime solid solution phase as particles) so that it does not become the starting point of creep rupture ([0017], [0037]). The cast alloy structure of Sato is thicker than about 15 to 50 microns and 30 to 100 microns. The cast alloy has the same structure throughout such that a first layer and at least one additional layer with a thickness from about 15 to 50 um on the first layer has the taught single crystal structure with less than 5 vol% y’ phase after solution treatment (Sato [0008], [0014], [0017], [0037]). Sato is silent to the presence of a seed crystal (i.e. the seed crystal is not present in the article). 
Sato is silent to the presence of a gamma phase.
Darolia teaches superalloys exhibit a precipitation reaction which strengthens the matrix where y’ dissolves in a y matrix above the y’ solvus temperature to form a supersaturated matrix then the y’ reprecipitates when the temperature drops below the y’ solvus (Darolia 6:3-30).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the solution treated casting of Sato to be a supersaturated y phase because it contains 5 vol% or less y’ phase where the constituents that make up this phase precipitate out during aging (Sato [0017], [0037]) such that prior to aging they are in solution in the matrix, thus forming a supersaturated y phase (Darolia 6:3-30).
The limitation of “an additive manufactured article” has been considered and determined to a product-by-process limitation. The structure of the turbine of Sato in view of Darolia (Sato turbine [0001], [0009], single crystal [0008], [0014], Ni-based superalloy [0015], less than 5% y’ [0017], [0037]; supersaturated y Darolia 6:3-30) is substantially similar to that claimed such that it reads on the instantly claimed additive manufactured article. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113(I). 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Darolia (US 5,470,371) in view of Sato (JP H07-070679 machine translation), Payton (Payton et al. “Experimental measurement of the kinetics of gamma prime dissolution during supersolvus heat treatment of powder metallurgical Ni-based disk superalloys” J Mater Sci (2012) 47:7305-7311.), and Morris (US 2011/135952).
Regarding claim 1, Darolia teaches strengthening of Ni-base alloys by precipitation hardening (1:28-31) for use at high temperatures such as gas turbines (1:12-19) where superalloys exhibit a precipitation reaction which strengthens the matrix where y’ dissolves in a y matrix above the y’ solvus temperature to form a supersaturated matrix then the y’ reprecipitates when the temperature drops below the y’ solvus (Darolia 6:3-30) produced by RPSD (rapidly solidified plasma deposition) (2:24-25, 6:57-60) using incremental solidification of metal droplets produced from powder (2:38-67) (i.e. a component comprising a first layer and at least one additional layer on the first layer). Darolia teaches a 0.6 inch (15,240 um) deposit (7:21-24). The deposit comprises a first layer and at least one additional layer both with a thickness from about 15 to 50 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Darolia is silent to the structure of the structure of the superalloy.
Sato teaches a gas turbine blade or nozzle ([0001], [0009]) of a Ni-based superalloy ([0015]) comprising a single crystal cast alloy (i.e. predetermined primary crystallographic orientation acquired from a superalloy seed crystal) ([0008], [0014]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the product of Darolia to form a single crystal structure because it forms a blade with high corrosion resistance, strength, and efficiency (Sato [0014]).
Darolia is silent to the amount of y’ solid solution phase being a few percent.
Sato teaches a gas turbine blade or nozzle ([0001], [0009]) with a volume fraction of y’ phase after solution treatment of 5% or less (i.e. a few percent) ([0017], [0037]).
Payton teaches heat treatment of Ni-based superalloys to change the y’ phase volume fraction (Abstract, Materials and methods para. 1) for use in high temperature applications (Introduction para. 1) where the volume fraction of y’ is dependent on processing temperature and time such that treating 1163°C for more than about 75 seconds, at 1171°C for more than about 50 seconds, or at 1185°C for more than about 40 seconds results in a y’ volume fraction of a few percent or less (Results and discussion para. 1, Figs. 2 and 4(a)). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the product of Darolia to heat treat to minimize the y’ phase volume fraction to 5% or less so that the mechanical properties of the material (Payton Abstract) are improved for processing where y’ particles during processing become the starting point of creep rupture (Sato [0017], [0037]). Dissolution of the y’ during heat treatment affects the final grain size distribution of the final component (Payton Conclusions), which determines the mechanical properties of the material (Payton Abstract, Introduction para. 1).
Darolia in view of Sato is silent to the presence of a superalloy seed crystal.
Morris teaches fabricating a component having a singly crystal microstructure ([0005]) by depositing metal powder over a superalloy seed crystal having a predetermined primary orientation (i.e. a superalloy seed crystal and a predetermined primary crystallographic orientation acquired from the superalloy seed crystal) ([0006]-[0008], [0015], [0021]-[0025]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the article to have a superalloy seed crystal because it forms a component with the predetermined primary orientation, acquiring the desired crystallographic texture (Morris [0006]-[0008], [0015], [0021]), which provides improved creep strength (Morris [0022]) or improved creep and fatigue strength (Morris [0023]).
The limitation of “an additive manufactured article” has been considered and determined to a product-by-process limitation. The structure of the turbine of Darolia in view of Sato and Payton (Darolia Ni superalloy 1:28-31, supersaturated y 6:3-30, layered structure 2:24-25, 38-67, 6:57-60; Sato single crystal [0008], [0014], few percent ([0017], [0037]; Payton Results and discussion para. 1, Figs. 2 and 4(a)) is substantially similar to that claimed such that it reads on the instantly claimed additive manufactured article. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113(I). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Darolia (US 5,470,371) in view of Sato (JP H07-070679 machine translation) and Payton (Payton et al. “Experimental measurement of the kinetics of gamma prime dissolution during supersolvus heat treatment of powder metallurgical Ni-based disk superalloys” J Mater Sci (2012) 47:7305-7311.).
Regarding claim 11, Darolia teaches strengthening of Ni-base alloys by precipitation hardening (1:28-31) for use at high temperatures such as gas turbines (1:12-19) where superalloys exhibit a precipitation reaction which strengthens the matrix where y’ dissolves in a y matrix above the y’ solvus temperature to form a supersaturated matrix then the y’ reprecipitates when the temperature drops below the y’ solvus (Darolia 6:3-30) produced by RPSD (rapidly solidified plasma deposition) (2:24-25, 6:57-60) using incremental solidification of metal droplets produced from powder (2:38-67) (i.e. a component comprising a first layer and at least one additional layer on the first layer). Darolia is silent to the presence of a seed crystal (i.e. the seed crystal is not present in the article). Darolia teaches a 0.6 inch (15,240 um) deposit (7:21-24). The deposit comprises a first layer and at least one additional layer both with a thickness from about 15 to 50 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Darolia is silent to the structure of the structure of the superalloy.
Sato teaches a gas turbine blade or nozzle ([0001], [0009]) of a Ni-based superalloy ([0015]) comprising a single crystal cast alloy (i.e. predetermined primary crystallographic orientation acquired from a superalloy seed crystal) ([0008], [0014]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the product of Darolia to form a single crystal structure because it forms a blade with high corrosion resistance, strength, and efficiency (Sato [0014]).
Darolia is silent to the amount of y’ solid solution phase being a few percent.
Sato teaches a gas turbine blade or nozzle ([0001], [0009]) with a volume fraction of y’ phase after solution treatment of 5% or less (i.e. a few percent) ([0017], [0037]).
Payton teaches heat treatment of Ni-based superalloys to change the y’ phase volume fraction (Abstract, Materials and methods para. 1) for use in high temperature applications (Introduction para. 1) where the volume fraction of y’ is dependent on processing temperature and time such that treating 1163°C for more than about 75 seconds, at 1171°C for more than about 50 seconds, or at 1185°C for more than about 40 seconds results in a y’ volume fraction of a few percent or less (Results and discussion para. 1, Figs. 2 and 4(a)). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the product of Darolia to heat treat to minimize the y’ phase volume fraction to 5% or less so that the mechanical properties of the material (Payton Abstract) are improved for processing where y’ particles during processing become the starting point of creep rupture (Sato [0017], [0037]). Dissolution of the y’ during heat treatment affects the final grain size distribution of the final component (Payton Conclusions), which determines the mechanical properties of the material (Payton Abstract, Introduction para. 1).
The limitation of “an additive manufactured article” has been considered and determined to a product-by-process limitation. The structure of the turbine of Darolia in view of Sato and Payton (Darolia Ni superalloy 1:28-31, supersaturated y 6:3-30, layered structure 2:24-25, 38-67, 6:57-60; Sato single crystal [0008], [0014], few percent ([0017], [0037]; Payton Results and discussion para. 1, Figs. 2 and 4(a)) is substantially similar to that claimed such that it reads on the instantly claimed additive manufactured article. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP 2113(I). 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ozbaysal (US 2013/0319580) in view of Sato (JP H07-070679 machine translation) and Morris (US 2011/135952).
Regarding claim 11, Ozbaysal teaches weld build-up of nickel base superalloy components ([0003]) such as by additive manufacturing (i.e. an intermediate additive manufactured article with a first layer and at least one additional layer) ([0022], [0038]-[0042]) to produce a y’ phase (i.e. gamma prime solid solution phase) content of no more than about 20% (i.e. a few percent) ([0008]) to improve weldability by minimizing susceptibility to cracking ([0009], [0021], [0025]) in a y phase (i.e. gamma phase matrix) ([0042], [0057]). Ozbaysal teaches a build-up layer thickness of about 1 to 50 mm ([0023]). The build-up layer thickness comprises a first layer and at least one additional layer with a thickness from about 15 to 50 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Ozbaysal is silent to the presence of a predetermined primary crystallographic orientation of a superalloy seed crystal.
 Sato teaches a gas turbine blade or nozzle ([0001], [0009]) single crystal alloy (i.e. single crystal having a predetermined primary crystallographic orientation of a superalloy seed crystal) ([0008], [0014]) of a Ni-based superalloy ([0015]) with a volume fraction of y’ phase after solution treatment of 5% or less ([0017], [0037]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the product of Ozbaysal to have a single crystal structure because it has high corrosion resistance and high temperature strength (Sato [0014]).
Further, it would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the product of Ozbaysal to minimize the y’ phase volume fraction to 5% or less for improved processing because y’ particles during processing become the starting point of creep rupture (Sato [0017], [0037]). 
Ozbaysal in view of Sato is silent to the presence of a superalloy seed crystal.
Morris teaches fabricating a component having a singly crystal microstructure ([0005]) by depositing metal powder over a superalloy seed crystal having a predetermined primary orientation ([0006]-[0008], [0015], [0021]-[0025]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the article to have a superalloy seed crystal because it forms a component with the predetermined primary orientation, acquiring the desired crystallographic texture (Morris [0006]-[0008], [0015], [0021]), which provides improved creep strength (Morris [0022]) or improved creep and fatigue strength (Morris [0023]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ozbaysal (US 2013/0319580) in view of Sato (JP H07-070679 machine translation).
Regarding claim 11, Ozbaysal teaches weld build-up of nickel base superalloy components ([0003]) such as by additive manufacturing (i.e. an intermediate additive manufactured article with a first layer and at least one additional layer) ([0022], [0038]-[0042]) to produce a y’ phase (i.e. gamma prime solid solution phase) content of no more than about 20% (i.e. a few percent) ([0008]) to improve weldability by minimizing susceptibility to cracking ([0009], [0021], [0025]) in a y phase (i.e. gamma phase matrix) ([0042], [0057]). Ozbaysal teaches a build-up layer thickness of about 1 to 50 mm ([0023]). The build-up layer thickness comprises a first layer and at least one additional layer with a thickness from about 15 to 50 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Ozbaysal is silent to the presence of a predetermined primary crystallographic orientation of a superalloy seed crystal (i.e. the seed crystal is not present in the article).
 Sato teaches a gas turbine blade or nozzle ([0001], [0009]) single crystal alloy (i.e. single crystal having a predetermined primary crystallographic orientation of a superalloy seed crystal) ([0008], [0014]) of a Ni-based superalloy ([0015]) with a volume fraction of y’ phase after solution treatment of 5% or less ([0017], [0037]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the product of Ozbaysal to have a single crystal structure because it has high corrosion resistance and high temperature strength (Sato [0014]).
Further, it would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the product of Ozbaysal to minimize the y’ phase volume fraction to 5% or less for improved processing because y’ particles during processing become the starting point of creep rupture (Sato [0017], [0037]). 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rocksiroh (WO 2015/119692) in view of Sato (JP H07-070679 machine translation) and Darolia (US 5,470,371).
Regarding claim 1, Rocksiroh teaches a single crystal turbine component ([0001]) of a nickel-based superalloy ([0036]) manufactured using a layer-by-layer process (i.e. an additive manufactured article) to form a single-crystal microstructure ([0008], [0009], [0037]) with a layer increment (i.e. thickness) of 10 to 50 um (i.e. at least one of the subsequent layers has a thickness from about 15 to 50 um) formed on a seed crystal 160 (i.e. a superalloy seed crystal) with a selected crystallographic structure over which the powder is deposited (i.e. the first layer and subsequent layers having the predetermined primary orientation) ([0052], Fig. 2), where during and after manufacturing an external heat control apparatus controls the temperature of the component ([0056], [0057]).
Rocksiroh is silent to the first layer and subsequent layers comprising a few percent of a gamma prime solid solution phase as precipitated particles within a gamma phase matrix. 
Sato teaches a gas turbine blade or nozzle ([0001], [0009]) single crystal alloy ([0008], [0014]) of a Ni-based superalloy ([0015]) with a volume fraction of y’ phase after solution treatment of 5% or less ([0017], [0037]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the product of Rocksiroh to minimize the y’ phase volume fraction to 5% or less in each layer for improved processing because y’ particles during processing become the starting point of creep rupture (Sato [0017], [0037]). 
Rocksiroh in view of Sato is silent to the presence of a gamma phase.
Darolia teaches superalloys exhibit a precipitation reaction which strengthens the matrix where y’ dissolves in a y matrix above the y’ solvus temperature to form a supersaturated matrix then the y’ reprecipitates when the temperature drops below the y’ solvus (Darolia 6:3-30).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the component of Rocksiroh in view of Sato to be a supersaturated y phase because it contains 5 vol% or less y’ phase where the constituents that make up this phase precipitate out during aging (Sato [0017], [0037]) such that prior to aging they are in solution in the matrix, thus forming a supersaturated y phase (Darolia 6:3-30).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rocksiroh (WO 2015/119692) in view of Sato (JP H07-070679 machine translation), Darolia (US 5,470,371), and Slavens (WO 2015/109102).
Regarding claim 11, Rocksiroh teaches a single crystal turbine component ([0001]) of a nickel-based superalloy ([0036]) manufactured using a layer-by-layer process (i.e. an additive manufactured article) to form a single-crystal microstructure ([0008], [0009], [0037]) with a layer increment (i.e. thickness) of 10 to 50 um (i.e. at least one of the subsequent layers has a thickness from about 15 to 50 um) formed on a seed crystal 160 (i.e. a superalloy seed crystal) with a selected crystallographic structure over which the powder is deposited (i.e. the first layer and subsequent layers having the predetermined primary orientation) ([0052], Fig. 2), where during and after manufacturing an external heat control apparatus controls the temperature of the component ([0056], [0057]).
Rocksiroh is silent to the first layer and subsequent layers comprising a few percent of a gamma prime solid solution phase as precipitated particles within a gamma phase matrix. 
Sato teaches a gas turbine blade or nozzle ([0001], [0009]) single crystal alloy ([0008], [0014]) of a Ni-based superalloy ([0015]) with a volume fraction of y’ phase after solution treatment of 5% or less ([0017], [0037]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the product of Rocksiroh to minimize the y’ phase volume fraction to 5% or less in each layer for improved processing because y’ particles during processing become the starting point of creep rupture (Sato [0017], [0037]). 
Rocksiroh in view of Sato is silent to the presence of a gamma phase.
Darolia teaches superalloys exhibit a precipitation reaction which strengthens the matrix where y’ dissolves in a y matrix above the y’ solvus temperature to form a supersaturated matrix then the y’ reprecipitates when the temperature drops below the y’ solvus (Darolia 6:3-30).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the component of Rocksiroh in view of Sato to be a supersaturated y phase because it contains 5 vol% or less y’ phase where the constituents that make up this phase precipitate out during aging (Sato [0017], [0037]) such that prior to aging they are in solution in the matrix, thus forming a supersaturated y phase (Darolia 6:3-30).
Rocksiroh is silent to removing the seed crystal (i.e. the seed crystal is not present in the article).
Slavens teaches additive manufacturing ([0001]) of a turbine component ([0015]-[0017]) of a nickel based superalloy ([0036], [0038]) using a seed crystal ([0005]) that is removed after the additive manufacturing process is complete ([0041]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Rocksiroh to remove the seed crystal after additive manufacturing because the component is done being formed with directional single crystal growth (Slavens [0041]) and no longer requires the seed crystal. Further, removal of seed crystal prevents it from interfering with the shape of the additively manufactured component.
Related Art
Bruno (Bruno et al. “y’ nucleation and growth in the nickel-base superalloy SC16” Appl. Phys. A 74 [Suppl.], S940-S942 (2002).)
	Bruno teaches nucleation and growth of y’ phase in a single-crystal Ni-base superalloy (Abstract) where aging temperatures of above about 1200°C results in a few percent y’ volume fraction (1. Experimental procedure and results paras. 1-2, Fig. 1).
Sato et al. (US 5,131,961)
	Sato et al. teaches a Ni-based superalloy for use as a gas turbine (1:7-12) with a reduced y’ phase content (2:26-33) of less than 40 vol% (2:37-44, 5:62-68, 6:1-43).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735            


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735